     8:19-cv-00237-HMH          Date Filed 04/01/19      Entry Number 13       Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ANDERSON DIVISION
                                          )
EURIDIS CASTRO, Individually and as       ) CASE NO.: 8:19-cv-00237-HMH
Personal Representatives of the Estate of )
JULIO CESAR CASTRO PEREZ, Deceased, )
                                          )
              Plaintiff,                  )          RULE 26(F) REPORT
v.                                        )
                                          )
BENNY G. SHELTON, individually and        )
doing business as BENNY SHELTON           )
TRUCKING,                                 )
                                          )
              Defendants.                 )
______________________________________)

       The parties, having consulted pursuant to Rule 26(f), Fed. R. Civ. P., hereby report as
follows (check one below):

               We agree that the schedule set forth in the Conference and Scheduling Order filed
               on February 26, 2019 (ECF No. 11) is appropriate for this case. The parties’
               proposed discovery plan as required by Fed. R. Civ. P. Rule 26(f) and the
               information required by Local Civil Rule 26.03 will be separately filed by the
               parties.

               We agree that the schedule set forth in the Conference and Scheduling Order filed
               on February 26, 2019 (ECF No. 11) requires modification as set forth in the
               proposed Consent Amended Scheduling Order which will be e-mailed to
               chambers as required (use format of the Court’s standard scheduling order). The
               parties’ proposed discovery plan as required by Fed. R. Civ. P. Rule 26(f)
               and the information required by Local Civil Rule 26.03 will be separately
               filed by the parties.

               We are unable, after consultation, to agree on a schedule for this case. We,
               therefore, request a scheduling conference with the Court. The parties’ proposed
               discovery plan as required by 26(f) Fed. R. Civ. P., with disagreements noted,
               and the information required by Local Civil Rule 26.03 will be separately
               filed by the parties.



                          [SIGNATURES ON FOLLOWING PAGE]
8:19-cv-00237-HMH         Date Filed 04/01/19   Entry Number 13       Page 2 of 2




 This the 1st day of April, 2019.
                                     McWHIRTER BELLINGER & ASSOCIATES, PA

                                     s/ Melissa G. Mosier________________
                                     Melissa G. Mosier (Fed ID 11000)
                                     McWhirter, Bellinger & Associates, P.A.
                                     119 E. Main Street
                                     Lexington, SC 29072
                                     melissam@mcwhirterlaw.com
                                     803-359-5522
                                     Attorneys for Plaintiff

                                     CARLOCK, COPELAND & STAIR, LLP

                                     s/D. Gary Lovell, Jr. (with permission)
                                     D. Gary Lovell, Jr.
                                     Federal Bar No: 9942
                                     glovell@carlockcopeland.com
                                     William J. Farley, III
                                     Federal Bar No: 12004
                                     wfarley@carlockcopeland.com

                                     40 Calhoun Street, Suite 400
                                     Charleston, SC 29401-3531
                                     PH: 843-727-0307
                                     Attorneys for Defendants
